Citation Nr: 0604393	
Decision Date: 02/15/06    Archive Date: 02/28/06

DOCKET NO.  99-11 752A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
hypertensive vascular disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1969 to August 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision by a 
Department of Veterans Affairs (VA) Regional Office (RO).

The issue on appeal was previously before the Board in March 
2005 when the Board denied entitlement to the benefit sought.  
Thereafter, the veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In an October 2005 Order, the Court vacated the Board's March 
2005 decision as to the issue of entitlement to an evaluation 
in excess of 20 percent for hypertensive vascular disease and 
remanded the matter to the Board for development consistent 
with the October 2005 Joint Motion for An Order Partially 
Vacating and Remanding the Board Decision and Incorporating 
the Terms of This Remand (Joint Motion).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

As noted above, the October 2005 Court Order remanded the 
issue of entitlement to an evaluation in excess of 20 percent 
for hypertensive vascular disease for action consistent with 
the terms of the October 2005 Joint Motion.  The October 2005 
Joint Motion noted the diagnoses of record for congestive 
heart failure, coronary artery disease and cor pulmonale, as 
noted in the October 2003 discharge summary from Yavapai 
Regional Medical Center and the December 2003 letter from Dr. 
Harry Gale.  The October 2005 Joint Motion also noted the VA 
Adjudication Procedure Manual, M21-1, Part VI, Chap. 11, 
para. 11.18c (August 26, 1996) (Manual M21-1) which states:

1.  If the hypertension is long 
continued, there may occur an 
arteriosclerosis of uneven distribution, 
which often involves the vessels of one 
organ to a greater degree than those of 
the rest of the body.  If it is of 
sufficient degree to cause significant 
impairment of the circulation to the 
organ, it will cause symptoms in 
accordance with the organ involved and 
with the degree of impairment....

2.  If any of the above arteriosclerotic 
manifestations are diagnosed in a veteran 
who presents a service-connected 
hypertension, hold him/her to be service 
connected through his/her relationship to 
the hypertension.

The October 2005 Joint Motion dictated that in light of the 
M21-1 provision cited above and the diagnoses of record for 
congestive heart failure, coronary artery disease and cor 
pulmonale, the Board was required to remand this matter for a 
medical opinion as to whether it is at least as likely as not 
that the congestive heart failure, coronary artery disease 
and cor pulmonale were caused or aggravated by the service-
connected hypertensive vascular disability.

The case is hereby REMANDED to the RO via the AMC for the 
following actions:

1.  The RO should schedule the veteran 
for an appropriate examination for the 
purpose of ascertaining the nature and 
etiology of his diagnosed congestive 
heart failure, coronary artery disease 
and cor pulmonale.  The claims file must 
be made available to the examiner for 
review in connection with the 
examination, with particular attention 
paid to the October 2003 discharge 
summary from Yavapai Regional Medical 
Center and the December 2003 letter from 
Dr. Gale.  After reviewing the record and 
examining the veteran, the examiner 
should make a determination regarding 
whether or not the veteran's current 
congestive heart failure, coronary artery 
disease, or cor pulmonale were caused or 
aggravated by the veteran's service-
connected hypertensive vascular disease.  
The examiner should provide an opinion as 
to whether any current congestive heart 
failure, coronary artery disease or cor 
pulmonale was at least as likely as not 
(a 50% or higher degree of probability) 
etiologically caused or aggravated by the 
veteran's service-connected hypertensive 
vascular disease.  A separate etiology 
opinion should be provided for each of 
the three current disabilities.  A 
detailed rationale should be provided for 
all opinions.

2.  The RO should then review the 
expanded record and adjudicate the issues 
of entitlement to service connection for 
congestive heart failure, coronary artery 
disease and cor pulmonale, to include as 
secondary to the veteran's service-
connected hypertensive vascular disease.  
The RO should adjudicate these issues in 
accordance with the M21-1 provisions 
cited above.  If the issues are denied, 
the RO should issue an appropriate 
supplemental statement of the case, and 
give the veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board for 
further review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 


